DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2017/035557 filed September 29, 2017, which claims foreign priority to JAPAN Document No. 2016-195493 filed October 3, 2016.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on March 12, 2019 in which Claims 1-7 are cancelled and new Claims 8-13 are added.  Claims 8-13 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed May 14, 2019 and April 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haniyu et al (JPH06157602 A, provided with the IDS filed 4/29/2020) in view of Shimamoto et al (US Publication No. 2012/0172585 A1, provided with the IDS filed 5/14/2019).
	Applicants claim a method for producing cellulose acetate according to claim 8, the method comprising the steps of: (1) crushing wood pulp; (2) pretreating the crushed wood pulp by bringing the crushed wood pulp into contact with acetic acid;  BIRCH, STEWART, KOLASCI-I & BIRCH, LLPGMM/GMM/avdApplication No.: NEWDocket No.: 3673-0657PUS 1 Page 3 of 4 (3) acetylating the wood pulp by reacting the wood pulp with acetic anhydride after the pretreatment; (4) hydrolyzing the cellulose acetate obtained by the acetylation; and (5) precipitating the cellulose acetate whose degree of acetyl substitution has been adjusted by the hydrolysis; wherein, in the step (4) of hydrolysis, a temperature in the 
	The Haniyu et al JP publication discloses a method whereby a cellulose raw material having a relatively high a cellulose content is disintegrated and crushed, and then acetic acid is sprinkled and mixed to perform pretreatment and activation, followed by treatment with a pre cooled mixed acid consisting of acetic anhydride, acetic acid and sulfuric acid;  Then, an acetylation step of obtaining cellulose triacetate, an aging step of hydrolyzing the obtained cellulose triacetate to obtain cellulose diacelale having a desired degree of acetylation, and precipitation separation and purification of cellulose diacetate from the reaction solution, and post-treatment steps of stabilizing and drying. 
	The instantly claimed method differs from method disclosed in the Haniyu et al JP publication by reciting that in step (4) for the hydrolysis, a temperature in the hydrolysis reaction system is higher than 80°C and not higher than 90°C and is maintained for not shorter than 100 minutes and not longer than 150 minutes.
The Shimamoto et al US publication cellulose acetate being obtained by dissolving 100 parts by weight of a cellulose triacetate having a limiting viscosity a degree of acetylation of 2.917 in 500 parts by weight methylene chloride; adding 1000 parts by weight of 96% aqueous solution of acetic acid; hydrolyzing the cellulose triacetate with acetic acid and water at 70ºC for 100 minutes while removing methylene chloride under reduce pressure; precipitating and washing the reaction product with large excess of water; and drying the washed precipitates.  The hydrolyzation step of the cellulose triacetate with acetic acid and water at 70ºC for 100 minutes embraces the hydrolysis reaction system at 80°C to 90°C which is maintained for 100 to 150 minutes recited in instant Claims 12 and 13.  The time of 100 minutes disclosed in he Shimamoto et al publication meet the instantly claimed recited time of 100 to 150 minutes.  It is within the skill of a technician to adjust the hydrolysis temperature of 70ºC recited in the Shimamoto et al US publication to the hydrolysis temperature of 80°C to 90°C recited in instant Claims 12 and 13 since a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Haniyu et al (JPH06157602 A) with the teaching of the Shimamoto et al (US Publication No. 2012/0172585 A1) to reject the instant claims since both references disclose processes for producing cellulose acetate.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the hydrolysis temperature of 70ºC suggested in the Haniyu et al JP publication in the combination with the Shimamoto et al US publication to a hydrolysis reaction system at 80°C to 90°C in view of the recognition in the art, as evidenced by the combination of the Haniyu et al JP publication and the Shimamoto et al US publication, that use of titanium improves the strength and durability of an impact device.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicants invention to substitute the hydrolysis temperature of 70ºC suggested in the Haniyu et al JP publication in combination with the Shimamoto et al US publication with a hydrolysis reaction system at a temperature of 80°C to 90°C as recited in the instant claims in view of their closely related structures and the resulting expectation of similar film properties.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623